United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Weatherly IP Solutions, LLCJames Weatherly
1658 Cole Boulevard
Suite G20
Lakewood, CO 80401																 
In re Application of					:
RHODES						:	DECISION ON PETITION
Serial No.: 16/598,336				:	UNDER 37 CFR § 1.59(b)
Filed: October 10, 2019				:
Attorney Docket No: SGI.92US01			:
 
This is in response to the renewed petition under 37 CFR § 1.59(b), filed March 31, 2021, to expunge information from the above identified application. This application has been allowed.  

Petitioner requests that the Response to Request for Information under 37 CFR § 1.105, filed on January 28, 2021, be expunged from the record. It appears that Petitioner intended to refer to the Response filed on January 20, 2021. The petition fee set forth in 37 CFR § 1.17(g) has been paid.

The petition is DENIED.

“Materiality” is defined as any information which the examiner considers as being important to a determination of patentability of the claims. During prosecution of the application, it was determined that the information requested to be expunged is “material” to the determination of patentability because the genetics of the parental lines, i.e., the information provided in the Response to Request for Information under 37 CFR § 1.105, was used in determining the patentable distinction between the claimed plant and a prior art plant. Thus, the petition is DENIED. The information submitted in the Response to Request for Information under 37 CFR § 1.105, filed on January 20, 2021 will become a part of the file history, and will become available to the public upon issuance of the application as a patent. 

Should there be any questions about this decision, please contact Scarlett Y. Goon by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/SCARLETT Y GOON/Quality Assurance Specialist 
Technology Center 1600